        Case 4:19-cv-00074-BMM Document 12 Filed 05/18/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

NAVIGATORS SPECIALTY
INSURANCE COMPANY,                         Cause No. CV-19-74-GF-BMM

                      Plaintiff,           ORDER GRANTING
                                           COPPERMINE FIRE
vs.                                        SUPPRESSION SYSTEMS, LLC’S
                                           UNOPPOSED MOTION TO
COPPERMINE FIRE SUPPRESSION                RESCHEDULE TELEPHONIC
SYSTEMS, LLC D/B/A/ FIRE                   PRELIMINARY PRETRIAL
SUPPRESSION SYSTEMS; and                   CONFERENCE
JOHN MARCHETTE,

                     Defendants.


      Defendant Coppermine Fire Suppression Systems, LLC d/b/a Fire

Suppression Systems, having filed an unopposed motion to reschedule the

Telephonic Preliminary Pretrial Conference,

      IT IS ORDERED that the motion is GRANTED. The Telephonic

Preliminary Pretrial Conference set for Wednesday, May 27, 2020, at 1:30 p.m. is

VACATED and RESET for June 4 2020, at 1:30 p.m., to be held upon the same

terms as originally ordered. The Court will contact the parties with the call-in

number.
        Case 4:19-cv-00074-BMM Document 12 Filed 05/18/20 Page 2 of 2



      The Court’s Order dated April 14, 2020 (Doc. 10), shall remain in full force

and effect in all other respects.

      DATED this 18th day of May, 2020.
